The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received March 17, 2022, amending Claims 1-15.  No new claims were added by this amendment.  No claims were cancelled by this amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “terminal device” in Claims 1-15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Regarding Claim 1:
Step 1:
Claim 1 recites a terminal device connectable to a robot cleaner, the device comprising:
a storage configured to store spatial information partitioned into a plurality of cleanable spaces; 
a communication interface configured to receive, from the robot cleaner, cleaning result information including a cleaning path; 
a display configured to display the cleaning result information; and 
a processor configured to: 
control the display to display the spatial information for selecting a space to be cleaned, based on at least one space among the plurality of spaces being selected by a user, transmit a cleaning command for the selected space to the robot cleaner, and 
control the display such that separated images corresponding to a cleaning area of the robot cleaner for each of the plurality of spaces are displayed on a basis of the received cleaning result information and the stored spatial information.  

Thus, the claim is directed to a statutory category of invention.  

Step 2A, prong 1:
The limitations “configured to store spatial information partitioned into a plurality of cleanable spaces”,  “configured to receive, from the robot cleaner, cleaning result information including a cleaning path”, “configured to display the cleaning result information”, “control the display to display the spatial information for selecting a space to be cleaned, based on at least one space among the plurality of spaces being selected by a user, transmit a cleaning command for the selected space to the robot cleaner”, and “control the display such that separated images corresponding to a cleaning area of the robot cleaner for each of the plurality of spaces are displayed on a basis of the received cleaning result information and the stored spatial information” when given their broadest reasonable interpretation, recite steps that are practically performable in the human mind.   A human can mentally store and review received data to determine a cleaning result, as well as select a plurality of spaces to be cleaned.  Thus, these limitations fall within the mental processes grouping of abstract ideas, and as such, claim 1 is directed to an abstract idea. 

Step 2A, prong 2:
Claim 1 recites the following additional elements that when considered as a whole for the reasons set forth below, do not integrate the abstract idea into a practical application:
a storage configured to store spatial information partitioned into a plurality of cleanable spaces (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
a communication interface configured to receive, from the robot cleaner, cleaning result information including a cleaning path (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
a display configured to display the cleaning result information (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); and 
a processor configured to: 
control the display to display the spatial information for selecting a space to be cleaned, based on at least one space among the plurality of spaces being selected by a user, transmit a cleaning command for the selected space to the robot cleaner (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)), and 
control the display such that separated images corresponding to a cleaning area of the robot cleaner for each of the plurality of spaces are displayed on a basis of the received cleaning result information and the stored spatial information (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).  

For these reasons, this judicial exception is not integrated into a practical application.

Step 2B
The claim does not include additional elements that when considered as a whole are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the storing, receiving and controlling steps amounts to no more than mere instructions to apply the exception using a generic computer component. The preamble recites the device is connectable to a robot cleaner; however, that is merely generally linking the judicial exception to a particular field of use.  The additional element of a storage, communication interface, display, and processor are a generic computer component recited at a high level of generality and is claimed as performing a generic computer function of notification that does not meaningfully limit the claim.  Controlling a display, in combination with the other limitations in the claim, does not meaningfully limit the abstract idea. 

Regarding the "receiving" limitation that was indicated above as merely adding insignificant extra-solution activity to the judicial exception, the limitation has been re-evaluated as to whether the receipt of data is well-understood, routine and conventional.  The courts have made it clear that receiving data over a network is a well‐understood, routine, and conventional function.  See MPEP 2106.05(d) II. i. 

For these reasons, Claim 1 fails to recite an inventive concept.  

Regarding Claims 2-9, the claim limitations regarding the communication interface and processor are merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).

Regarding Claim 10:
Step 1:
Claim 10 recites a robot cleaner, the robot cleaner comprising:
a driver configured to move the robot cleaner; 
a suction portion configured to suck dust on a bottom of the robot cleaner; 
a communication interface configured to receive spatial information partitioned into a plurality of cleanable spaces from a terminal device; and 
a processor configured to: 
receive a cleaning command for at least one space selected by a user among the plurality of spaces through the communication interface, 
move the robot cleaner to perform cleaning based on the cleaning command, and 
control the communication interface to transmit cleaning result information including a cleaning path of the robot cleaner by a plurality of spaces based on the received spatial information to the terminal device.  

Thus, the claim is directed to a statutory category of invention.  

Step 2A, prong 1:
The limitations “configured to move the robot cleaner”,  “configured to receive spatial information partitioned into a plurality of cleanable spaces from a terminal device”, “receive a cleaning command for at least one space selected by a user among the plurality of spaces through the communication interface”, “move the robot cleaner to perform cleaning based on the cleaning command”, and “control the communication interface to transmit cleaning result information including a cleaning path of the robot cleaner by a plurality of spaces based on the received spatial information to the terminal device” when given their broadest reasonable interpretation, recite steps that are practically performable in the human mind.   A human can mentally review received data to select a plurality of spaces to be cleaned.  Thus, these limitations fall within the mental processes grouping of abstract ideas, and as such, claim 10 is directed to an abstract idea. 

Step 2A, prong 2:
Claim 1 recites the following additional elements that when considered as a whole for the reasons set forth below, do not integrate the abstract idea into a practical application:
a driver configured to move the robot cleaner (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
a suction portion configured to suck dust on a bottom of the robot cleaner (merely generic feature of a common to a robot cleaner); 
a communication interface configured to receive spatial information partitioned into a plurality of cleanable spaces from a terminal device (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); and 
a processor configured to: 
receive a cleaning command for at least one space selected by a user among the plurality of spaces through the communication interface (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)), 
move the robot cleaner to perform cleaning based on the cleaning command (adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)), and 
control the communication interface to transmit cleaning result information including a cleaning path of the robot cleaner by a plurality of spaces based on the received spatial information to the terminal device (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).  
For these reasons, this judicial exception is not integrated into a practical application.

Step 2B
The claim does not include additional elements that when considered as a whole are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the storing, receiving and controlling steps amounts to no more than mere instructions to apply the exception using a generic computer component. The preamble recites the device is a robot cleaner; however, that is merely generally linking the judicial exception to a particular field of use.  The additional element of a driver, communication interface, display, and processor are a generic computer component recited at a high level of generality and is claimed as performing a generic computer function of notification that does not meaningfully limit the claim.  Controlling a device, in combination with the other limitations in the claim, does not meaningfully limit the abstract idea. 
Regarding the "receiving" limitation that was indicated above as merely adding insignificant extra-solution activity to the judicial exception, the limitation has been re-evaluated as to whether the receipt of data is well-understood, routine and conventional.  The courts have made it clear that receiving data over a network is a well‐understood, routine, and conventional function.  See MPEP 2106.05(d) II. i. 
For these reasons, Claim 10 fails to recite an inventive concept.  

Regarding Claims 11-14, the claim limitations regarding the communication interface and processor are merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).

Regarding Claim 15:
Step 1:
Claim 15 recites a control method of a terminal device connectable to a robot cleaner, the method comprising:
prestoring spatial information partitioned into a plurality of cleanable spaces; 
displaying the spatial information for selecting a space to be cleaned; 
based on at least one space among the plurality of spaces being selected by a user, transmitting a cleaning command for the selected space to the robot cleaner; 
receiving, from the robot cleaner, cleaning result information including a cleaning path; and 
displaying separated images corresponding to a cleaning area of the robot cleaner by the plurality of spaces based on the received cleaning result information and the stored spatial information.   

Thus, the claim is directed to a statutory category of invention.  
Step 2A, prong 1:
The limitations “prestoring spatial information partitioned into a plurality of cleanable spaces”,  “displaying the spatial information for selecting a space to be cleaned”, “transmitting a cleaning command for the selected space to the robot cleaner”, “receiving, from the robot cleaner, cleaning result information including a cleaning path”, and “displaying separated images corresponding to a cleaning area of the robot cleaner by the plurality of spaces based on the received cleaning result information and the stored spatial information” when given their broadest reasonable interpretation, recite steps that are practically performable in the human mind.   A human can mentally store and review received data to select a plurality of spaces to be cleaned.  Thus, these limitations fall within the mental processes grouping of abstract ideas, and as such, claim 15 is directed to an abstract idea. 

Step 2A, prong 2:
Claim 1 recites the following additional elements that when considered as a whole for the reasons set forth below, do not integrate the abstract idea into a practical application:
prestoring spatial information partitioned into a plurality of cleanable spaces (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
displaying the spatial information for selecting a space to be cleaned (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
based on at least one space among the plurality of spaces being selected by a user, transmitting a cleaning command for the selected space to the robot cleaner (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
receiving, from the robot cleaner, cleaning result information including a cleaning path (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); and 
displaying separated images corresponding to a cleaning area of the robot cleaner by the plurality of spaces based on the received cleaning result information and the stored spatial information (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).   
For these reasons, this judicial exception is not integrated into a practical application.

Step 2B
The claim does not include additional elements that when considered as a whole are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the storing, receiving and controlling steps amounts to no more than mere instructions to apply the exception using a generic computer component. The preamble recites the device is a terminal device; however, that is merely generally linking the judicial exception to a particular field of use.  The additional element of a driver, communication interface, display, and processor are a generic computer component recited at a high level of generality and is claimed as performing a generic computer function of notification that does not meaningfully limit the claim.  Controlling a device, in combination with the other limitations in the claim, does not meaningfully limit the abstract idea. 
Regarding the "receiving" limitation that was indicated above as merely adding insignificant extra-solution activity to the judicial exception, the limitation has been re-evaluated as to whether the receipt of data is well-understood, routine and conventional.  The courts have made it clear that receiving data over a network is a well‐understood, routine, and conventional function.  See MPEP 2106.05(d) II. i. 
For these reasons, Claim 15 fails to recite an inventive concept.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


As necessitated by amendment, Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. US 2017/0205822 (hereafter Shin et al.).

Regarding Amended Claim 1, Shin et al. anticipates:
1. (Currently Amended) A terminal device (remote control apparatus 1 - cellular phone, a smart phone, a laptop computer, a digital broadcasting terminal, personal digital assistants (PDA), a portable multimedia player (PMP), a navigation, a netbook, a tablet) connectable to a robot cleaner (moving robot 2), comprising: 
a storage (storage 40) configured to store spatial information partitioned into a plurality of cleanable spaces (Paragraph [0066] and Figure 6); 
a communication interface (wireless communication unit 30) configured to receive, from the robot cleaner, cleaning result information including a cleaning path (Paragraph [0062]); 
a display (display unit 12) configured to display the cleaning result information (Paragraph [0063]); and 
a processor (processor 20) configured to: 
control the display to display the spatial information for selecting a space to be cleaned, based on at least one space among the plurality of spaces being selected by a user, transmit a cleaning command for the selected space to the robot cleaner (Figure 6), and 
control the display such that separated images corresponding to a cleaning area of the robot cleaner for each of the plurality of spaces s-are displayed on a basis of the received cleaning result information and the stored spatial information (Figure 6).  

Regarding Amended Claim 2, Shin et al. anticipates:
2. (Currently Amended) The terminal device of claim 1, wherein the processor is further configured to control the display to display a cleaning area of the robot cleaner with respect to a space in which cleaning is performed, from among the plurality of spaces (Figure 6).  

Regarding Amended Claim 3, Shin et al. anticipates:
3. (Currently Amended) The terminal device of claim 1, wherein the processor is further configured to control the display to display a map of a space in which cleaning is performed along with a cleaning area on the map (Figure 6).  

Regarding Amended Claim 4, Shin et al. anticipates:
4. (Currently Amended) The terminal device of claim 1, wherein the processor is further configured to control the display to display a cleaning area in which cleaning is performed along with a movement path of the robot cleaner on the cleaning area (Paragraph [0062]).  

Regarding Amended Claim 5, Shin et al. anticipates:
5. (Currently Amended) The terminal device of claim 1, wherein the processor is further configured to: 
partition a cleaning path included in the cleaning result information into a-the plurality of spaces based on the spatial information, and 
generate a cleaning area image of the robot cleaner by a-the plurality of spaces based on the partitioned cleaning path (Figure 6).  

Regarding Amended Claim 6, Shin et al. anticipates:
6. (Currently Amended) The terminal device of claim 1, wherein the cleaning result information comprises a plurality of cleaning paths which are partitioned by a-the plurality of spaces, and the processor is further configured to generate a cleaning area image of the robot cleaner by a-the plurality of spaces based on the plurality of cleaning paths (Figure 6).  

Regarding Amended Claim 7, Shin et al. anticipates:
7. (Currently Amended) The terminal device of claim 1, wherein the communication interface receives, from the robot cleaner, map information generated from the robot cleaner, and the processor is further configured to generate spatial information partitioned into a-the plurality of spaces based on the received map information and stores the same in the storage (Figure 6 and Paragraph [0066]).  

Regarding Amended Claim 8, Shin et al. anticipates:
8. (Currently Amended) The terminal device of claim 1, wherein the processor, based on at least one space among the plurality of spaces being selected by a user, is further configured to control the communication interface so that a the cleaning command with respect to the selected space is transmitted to the robot cleaner (Figure 6).  

Regarding Amended Claim 9, Shin et al. anticipates:
9. (Currently Amended) The terminal device of claim 1, wherein the processor, based on any one cleaning area being selected from among the displayed cleaning areas by spaces, is further configured to control the display to enlarge and display the selected cleaning area (Figure 5).  

Regarding Amended Claim 10, Shin et al. anticipates:
10. (Currently Amended) A robot cleaner (moving robot 2) comprising: 
a driver (traveling unit 200) configured to move the robot cleaner; 
a suction portion (cleaning unit 500) configured to suck dust on a bottom of the robot cleaner;
a communication interface (transceiving unit 700) configured to receive spatial information partitioned into a plurality of cleanable spaces from a terminal device (remote control apparatus 1 - cellular phone, a smart phone, a laptop computer, a digital broadcasting terminal, personal digital assistants (PDA), a portable multimedia player (PMP), a navigation, a netbook, a tablet)(Figure 6); and 
a processor (control unit 400) configured to: 
receive a cleaning command for at least one space selected by a user among the plurality of spaces through the communication interface (Figure 6), 
move the robot cleaner to perform cleaning based on the cleaning command, and 
control the communication interface to transmit cleaning result information including a cleaning path of the robot cleaner by a plurality of spaces based on the received spatial information to the terminal device (Figure 6).  

Regarding Amended Claim 11, Shin et al. anticipates:
11. (Currently Amended) The robot cleaner of claim 10, wherein the processor is further configured to control the communication interface to transmit, to the terminal device, cleaning result information that includes only cleaning paths of each of a space in which cleaning is performed from among the plurality of spaces (Figure 6 and Paragraph [0062]).  

Regarding Amended Claim 12, Shin et al. anticipates:
12. (Currently Amended) The robot cleaner of claim 10, wherein the processor, based on a-the cleaning command for a specific space, from among the plurality of spaces, being received from the terminal device, is further configured to control the robot cleaner by moving the robot cleaner to the specific space to perform cleaning on a basis of the received spatial information (Figure 6).  

Regarding Amended Claim 13, Shin et al. anticipates:
13. (Currently Amended) The robot cleaner of claim 10, wherein the processor is further configured to: 
control the communication interface to generate map information according to movement of the robot cleaner, and 
transmit the map information to the terminal device, and 
wherein the spatial information, based on the generated map information being partitioned into s-the plurality of spaces, is location information of each of the plurality of partitioned spaces (Figures 3 and 6).  

Regarding Amended Claim 14, Shin et al. anticipates:
14. (Currently Amended) The robot cleaner of claim 10, wherein the communication interface receives cleaning schedule information from the terminal device, and the processor is further configured to perform cleaning according to the received cleaning schedule information (Paragraph [0097]).  

Regarding Amended Claim 15, Shin et al. anticipates:
15. (Currently Amended) A control method of a terminal device connectable to a robot cleaner, the method comprising:
prestoring spatial information partitioned into a plurality of cleanable spaces (collecting display map information transmitted in S100); 
displaying the spatial information for selecting a space to be cleaned (display map information S100), 
based on at least one space among the plurality of spaces being selected by a user, transmitting a cleaning command for the selected space to the robot cleaner (S200, S300, S600, S700 and S800); 
receiving, from the robot cleaner, cleaning result information including a cleaning path (Paragraph [0062]); and 
displaying separated images corresponding to a cleaning area of the robot cleaner by the plurality of spaces based on the received cleaning result information and the stored spatial information (Paragraphs [0079]-[0089]).   

Response to Arguments
Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous rejection under 35 U.S.C. 112(b). 

Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed March 17, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1-15 under Kim et al. US 2015/0182088 have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn, however, as necessitated by amendment, new rejections have been modified using Shin et al. US 2017/0205822 as the primary reference as presented above.

Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723